Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks

The following is a final office action in response to applicant’s amendment filed on 03/02/2020. No claim is amended. No new claim is added and no claim is canceled. Therefore, claims 1-20 are pending and addressed below.
Response to Arguments
The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170094694, henceforth "Chen") in view of  Visuri et al. (US 20170374071, henceforth "Visuri") and further in view of  Pelland et al. (US 20140269411, henceforth "Pelland").
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.	
Regarding claim 1, Chen et al. teaches a method comprising:
receiving, by a client device, (Fig. 8 step S71 shows turning on the first wireless network by the router. The smart device 1 receives beacon frames from the router periodically. The beacon frames contain the identity of the wireless networks. The identification of the wireless network is a Service Set Identifier (SSID) of the wireless network, see [0044]-[0047] and [0106]-[0110]. The missing/crossed out limitations will be discussed in view of Visuri.);
(Fig. 8 steps S72 and S73 show periodic scanning by the smart device for a wireless network and determination of the identification of the first wireless network, see [0108]-[0110]. The missing/crossed out limitations will be discussed in view of Pelland.);
sending, by the client device and via the WLAN, a first data packet directed to the (Fig. 8 step S75 shows the smart device sends the identification and the verification key via the first wireless network. This data is directed to the target router via the first wireless network, see [0111]. The missing/crossed out limitations will be discussed in view of Visuri.);
receiving, by the client device, from the gateway, and via the WLAN, second gateway data associated with the gateway, wherein the receiving the second gateway data is based on the sending the first data packet (Fig. 8 steps S76, S77 and S78 show sending the device identification and the verification key, performing the verification on the smart device, and receiving an indication that the verification is successful. Then, the part of one or more servers send instructions to the router to send the second access information to the smart device. 
and determining, based on the first gateway data and the second gateway data, that the client device is configured to communicate, via the WLAN, with the gateway (The smart device receives the first access information of the first wireless network and accesses the target router via the first wireless network according to first access information as shown in Fig. 8 step S74. It receives the second access information of the second wireless network in as shown in Fig.  8 step S79. Then, it accesses the target router via the second wireless network according to the second access information as shown in Fig. 8 step S710. Here, the smart device is configured to communicate via the wireless networks with the target router and determination is done based on the first access information and the second access information, see [0106]-[0117]).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) a network resource location associated with a gateway, (2) receiving, via a communication channel external to the WLAN, first gateway data associated with the gateway, (3) a network resource location associated with a gateway
 However, in an analogous art, Visuri discloses the missing/crossed limitations comprising: (1) a network resource location associated with a gateway, (3) a network resource location associated with a gateway (For both 1 and 3: FIG. 3 is a flowchart of a method 300 for selecting wireless services in the system of FIG. 2. At block 310, the access controller can provision the AAA server 240 with authentication credentials for the device 102. At block 325, the authentication server 260 at the ISP 206 provides the device 102 a gateway URL via the AP 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Visuri in order to make a more effective method by enabling market participants to create, buy, or sell sophisticated contracts including guaranteed minimum bandwidth, duration of the arrangement, characteristics of the bandwidth, for example reliability, jitter and packet loss, see (Visuri, [0121].).
Pelland, in an analogous art,  discloses the missing/crossed limitations comprising: (2) receiving, via a communication channel external to the WLAN, first gateway data associated with the gateway (Fig.1, the system 10 comprises a earphone set 12 comprising a pair of earphones 14, one for each ear of a user. One or both of the earphones 14 communicate wirelessly with a content access point (CAP) 16 via an ad hoc communication link 18, which is preferably an ad hoc Wi-Fi link (e.g., IEEE 802.11a/b/g/n), although in other embodiments different wireless communication protocols may be used, such as WiMAX (IEEE 802.16), Bluetooth, Zigbee, UWB, etc. The personal DAP 20 may be a personal MP3 player, iPod, iPhone, etc. The computer 22 may be any suitable computer device, such as a personal computer, laptop computer, tablet computer, smart phone, etc.  and preferably has a browser to facilitate initialize the user's CAP 16 and earphones 14 for initial use, and to otherwise manage the CAP 16 and earphones 14. Fig. 3 shows a process to add Wi-Fi hotspot(s) and set up communication channel. The earphone set 12 receives  information via the ad hoc wireless communication link 18. The SSID, password, and encryption type for the Wi-Fi hotspot is stored for the user's account by the remote server(s) 30, see [0010]-[0016]. This technique is used by a user of earphones for receiving first gateway data  or CAP’s data using Wi-Fi hotspot which is external to the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Pelland in order to make a more effective method by allowing the earphones to be configured for infrastructure network (and Internet) access without having to physically connect the earphones to the computer to configure them and without having an existing, different infrastructure network that the earphones need to connect to, see (Pelland, [0017].).
Regarding claim 11, Chen et al. teaches a method comprising:
(Fig. 8 steps S72 and S73 show periodic scanning by the smart device for a wireless network and determination of the identification of the first wireless network, see [0108]-[0110]. The missing/crossed out , (Fig. 8 step S71 shows turning on the first wireless network by the router. Then, the router sends beacon frames periodically. The beacon frames contain the identity of the wireless networks. The identification of the wireless network is a Service Set Identifier (SSID) of the wireless network, see [0044]-[0047] and [0106]-[0110]. The missing/crossed out limitations will be discussed in view of Visuri.);
accessing first gateway data associated with the gateway (Fig.8 step S72 and step S73 show a periodic scanning for a wireless network and identification of the first wireless network. Then, the smart device receives the first access information associated with the router and establishes a connection with the router via the first wireless network according to the first access information in step S74, see [0108]-[0110].);
receiving, by the gateway, from the client device, and via the WLAN, a first data packet directed to the network resource location associated with the gateway (Fig. 8 step S75 shows receiving identification and a verification key of the smart device from the smart device via the first wireless network, see [0111].); 
sending, from the gateway, to the client device, via the WLAN, and based on the first data packet directed to (Fig. 8 steps S76, S77 and S78 show sending the device identification and the verification key, performing a verification on the smart device, and receiving an indication that the verification is successful. Then, the part of one or more servers send instructions to the router to send a second access information to the smart device.  In step S79, the router sends the second access information associated with the router to the smart device. The second access information includes an identification and a password of a ; and 
determining, based on the first gateway data and the second gateway data, that the client device is configured to communicate, via the WLAN, with the gateway (Fig. 8 step S710, the smart device is configured to communicate via the wireless network with the target router as determined based on the first access information and the second access information, see [0106]-[0117]).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) sending, via a communication channel external to a wireless local area network (WLAN) and to a client device associated with the WLAN, (2) a network resource location associated with a gateway, (3) a network resource location associated with a gateway.
However, Pelland, in an analogous art,  discloses the missing/crossed limitations comprising: (1) sending, via a communication channel external to a wireless local area network (WLAN) and to a client device associated with the WLAN (Fig.1, the system 10 comprises a earphone set 12 comprising a pair of earphones 14, one for each ear of a user. One or both of the earphones 14 communicate wirelessly with a content access point (CAP) 16 via an ad hoc communication link 18, which is preferably an ad hoc Wi-Fi link (e.g., IEEE 802.11a/b/g/n), although in other embodiments different wireless communication protocols may be used, such as WiMAX (IEEE 802.16), Bluetooth, Zigbee, UWB, etc. The personal DAP 20 may be a personal MP3 player, iPod, iPhone, etc. The computer 22 may be any suitable computer device, such as a personal computer, laptop computer, tablet computer, smart phone, etc.  and preferably has a browser to facilitate initializing the CAP 16 and earphones 14. The headset 12 may also connect initialize the user's CAP 16 and earphones 14 for initial use, and to otherwise manage the CAP 16 and earphones 14. Fig. 3 shows a process to add Wi-Fi hotspot(s) and set up communication channel. The earphone set 12 receives  information via the ad hoc wireless communication link 18. The SSID, password, and encryption type for the Wi-Fi hotspot is stored for the user's account by the remote server(s) 30, see [0010]-[0016]. This technique is used by a user of earphones for sending network resource location data using Wi-Fi hotspot which is external to the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Pelland in order to make a more effective method by allowing the earphones to be configured for infrastructure network (and Internet) access without having to physically connect the earphones to the computer to configure them and without having an existing, different infrastructure network that the earphones need to connect to, see (Pelland, [0017].).
 Visuri, in an analogous art, discloses the missing/crossed limitations comprising: (2) a network resource location associated with a gateway, (3) a network resource location associated with a gateway (For both 2 and 3: FIG. 3 is a flowchart of a method 300 for selecting wireless services in the system of FIG. 2. At block 310, the access controller can provision the AAA server 240 with authentication credentials for the device 102. At block 325, the authentication server 260 at the ISP 206 provides the device 102 a gateway URL via the AP 106. In some 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Visuri in order to make a more effective method by enabling market participants to create, buy, or sell sophisticated contracts including guaranteed minimum bandwidth, duration of the arrangement, characteristics of the bandwidth, for example reliability, jitter and packet loss, see (Visuri, [0121].).
Regarding claim 17, Chen et al. teaches a system comprising:
a gateway of a wireless local area network (WLAN) (Fig. 8 item router 4); 
and a server (Fig.8 item server 3) located external to the WLAN, wherein the server is in communication, via one or more communication channels external to the WLAN, with the gateway (Fig. 8 steps S76, S77 and S78 show communication between the server 3 and router 4, see [0112]-[0114]) and a client device (Fig. 8 item smart device 1) associated with the WLAN, 
wherein the gateway (Fig. 8 item router 4) is configured to: 
send, to the client device and via the (Fig. 8 step S71 shows turning on the first wireless network by the router. The router sends beacon frames periodically. The beacon frames contain the identity of the wireless , (The missing/crossed out limitations will be discussed in view of Visuri.);
send first gateway data associated with the gateway (Fig. 8 step S74 shows the router and the smart device establish a connection via the first wireless network based on the first access information, see [0108]-[0110].);
 	receive, from the client device, and via the WLAN, a first data packet directed to (Fig.8 step S75 shows the router receives identification and a verification key of the smart device via the first wireless network. This data is directed to the target router via the first wireless network, see [0111]. The missing/crossed out limitations will be discussed in view of Visuri.);
send, to the client device, via the WLAN, and based on the first data packet directed to the network resource location associated with the gateway, second gateway data associated with the gateway (Fig. 8 steps S76, S77 and S78 show sending the device identification and the verification key, performing the verification on the smart device, and receiving an indication that the verification is successful. Then, the part of one or more servers send instructions to the router to send a second access information to the smart device.  In step S79, the router sends the second access information to the smart device. The second access information includes an identification and a password of a second wireless network, see [0112]-[0116]. The router sends the second access information based on the verification of the first access information sent by the smart device);
receive an indication that a first gateway indicated by the first gateway data and a second gateway indicated by the second gateway data match (Fig. 8 step S74 shows the smart device is connected with the router via the first wireless network according to the first access information. Fig. 8 step S710 shows the smart device is connected with the router via the second wireless network according to the second access information, see [0110]-[0117]. The first gateway indicated by the first gateway data and a second gateway indicated by the second gateway data matches.); and 
determine, based on the indication that the first gateway indicated by the first gateway data and the second gateway indicated by the second gateway data match, that the client device is configured to communicate, via the WLAN, with the gateway (Fig. 8 step S74, the router and the smart device establish a connection via the first wireless network according to the first access information. Then the router sends the second access information to the smart device as shown in Fig. 8 step S79. The smart device is configured according to the second access information. Then, the router and the smart device establishes a connection according to the second access information as shown in Fig. 8 step S710. So, the router indicated by the first access information and the second access information matches and determination is done based on the first access information and the second access information, see [0110]-[0117]).
 	As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) send, to the client device and via the one or more communication channels external to the WLAN, (2) a network resource location associated with a gateway, (3) a network resource location associated with a gateway.
one or more communication channels external to the WLAN (WLAN) and to a client device associated with the WLAN (Fig.1, the system 10 comprises a earphone set 12 comprising a pair of earphones 14, one for each ear of a user. One or both of the earphones 14 communicate wirelessly with a content access point (CAP) 16 via an ad hoc communication link 18, which is preferably an ad hoc Wi-Fi link (e.g., IEEE 802.11a/b/g/n), although in other embodiments different wireless communication protocols may be used, such as WiMAX (IEEE 802.16), Bluetooth, Zigbee, UWB, etc. The personal DAP 20 may be a personal MP3 player, iPod, iPhone, etc. The computer 22 may be any suitable computer device, such as a personal computer, laptop computer, tablet computer, smart phone, etc.  and preferably has a browser to facilitate initializing the CAP 16 and earphones 14. The headset 12 may also connect to a wireless access point 24 via a wireless infrastructure communication link 26, that is again preferably a Wi-Fi link, although other wireless protocols could be used. Both the computer 22 and the wireless access point 24 may be connected to a communications network 28. Numerous servers are connected to the Internet; one remote server system 30 is shown in FIG. 1. A user may connect to the remote server system 30 to provision or initialize the user's CAP 16 and earphones 14 for initial use, and to otherwise manage the CAP 16 and earphones 14. Fig. 3 shows a process to add Wi-Fi hotspot(s) and set up communication channel. The earphone set 12 receives  information via the ad hoc wireless communication link 18. The SSID, password, and encryption type for the Wi-Fi hotspot is stored for the user's account by the remote server(s) 30, see [0010]-[0016]. This technique is used by a user of earphones for sending network resource location data using Wi-Fi hotspot which is external to the WLAN.).

Visuri, in an analogous art, discloses the missing/crossed limitations comprising: (2) a network resource location associated with a gateway, (3) a network resource location associated with a gateway (For both 2 and 3: FIG. 3 is a flowchart of a method 300 for selecting wireless services in the system of FIG. 2. At block 310, the access controller can provision the AAA server 240 with authentication credentials for the device 102. At block 325, the authentication server 260 at the ISP 206 provides the device 102 a gateway URL via the AP 106. In some embodiments, the authentication server is a Captive Portal/WISPr Server 334, see [0080]-[0086]. This technique is used by the device for receiving a network resource location or URL associated with a gateway of a wireless local area network. At block 330, the device 102 logs into the AP 106 using the authentication credentials provided in block 325, which are passed to the authentication server 260 via the AP 106, see [0087]. This technique is used by the device for sending the authentication credentials or a first data packet directed to the network resource location or URL associated with the gateway via the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Visuri in order to make a more effective method by enabling market participants to create, buy, or sell sophisticated contracts including guaranteed minimum bandwidth, duration of the arrangement, 
 	Regarding claim 2, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches wherein the determining that the client device is configured to communicate, via the WLAN, with the gateway (The smart device is configured to communicate via the wireless networks with the target router, see [0106]-[0117]) comprises determining that the first gateway data and the second gateway data both indicate the gateway (Fig. 8 step S74, the smart device is connected with the router via the first wireless network according to the first access information. The first access information indicates the router. Fig. 8 step S710, the smart device is connected with the router via the second wireless network according to the second access information. The second access information also indicates the router, see [0110]-[0117]. Both the first access information and the second access information indicate the router.).
Regarding claim 12, Chen, Pelland  and Visuri teach all the claim limitations of claim 11 above; Chen further teaches wherein the first gateway data indicates the gateway and the second gateway data indicates the gateway (Fig. 8 step S74, the smart device is connected with the router via the first wireless network according to the first access information. The first access information indicates the router. Fig. 8 step S710 shows the smart device is connected with the router via the second wireless network according to the second access information. The second access information also indicates the router, see [0110]-[0117]. The first access information indicates the router and the second access information indicates the router.).
Regarding claim 3, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches wherein the first data packet comprises a request for the second gateway data (Fig. 8 step S75, the smart device sends a device identification and a verification key of the smart device to the router via the first wireless network. After the successful verification of the smart device, the router sends the second access information as shown in Fig. 8 step 79, see [0111]-[0116]. The smart device receives the second access information based on the first access information sent in step S75.).
Regarding claim 13, Chen, Pelland and Visuri teach all the claim limitations of claim 11 above; Chen further teaches wherein the first data packet comprises a request for the second gateway data (Fig. 8 step S75, the smart device sends a device identification and a verification key of the smart device to the router via the first wireless network. After the successful verification of the smart device, the router sends the second access information in Fig. 8 step 79, see [0111]-[0116]. The smart device receives the second access information based on the first access information sent in step S75.).
Regarding claim 18, Chen, Pelland and Visuri teach all the claim limitations of claim 17 above; Chen further teaches wherein the first data packet comprises a request for the second gateway data (Fig. 8 step S75, the smart device sends a device identification and a verification key of the smart device to the router via the first wireless network. After the successful verification of the smart device, the router sends the second access information in Fig. 8 step 79, see [0111]-[0116]. The smart device receives the second access information based on the first access information sent in step S75.).
Regarding claim 4, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches wherein the receiving the network resource location associated with the gateway comprises (The missing/crossed out limitations will be discussed in view of Pelland.),  (Fig. 8 step S71 shows turning on the first wireless network by the router. The smart device 1 receives beacon frames from the router periodically. The beacon frames contain the identity of the wireless networks. The identification of the wireless network is a Service Set Identifier (SSID) of the wireless network, see [0044]-[0047] and [0106]-[0110]. The missing/crossed out limitations will be discussed in view of Visuri.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) receiving, via the communication channel external to the WLAN, (2) the network resource location associated with a gateway.
However, Pelland, in an analogous art,  discloses the missing/crossed limitations comprising: (1) receiving, via the communication channel external to the WLAN (Fig.1, the system 10 comprises a earphone set 12 comprising a pair of earphones 14, one for each ear of a user. One or both of the earphones 14 communicate wirelessly with a content access point (CAP) 16 via an ad hoc communication link 18, which is preferably an ad hoc Wi-Fi link (e.g., IEEE 802.11a/b/g/n), although in other embodiments different wireless communication protocols may be used, such as WiMAX (IEEE 802.16), Bluetooth, Zigbee, UWB, etc. The personal DAP 20 may be a personal MP3 player, iPod, iPhone, etc. The computer 22 may be any suitable computer device, such as a personal computer, laptop computer, tablet computer, smart phone, etc.  and preferably has a browser to facilitate initializing the CAP 16 and earphones 14. The headset 12 may also connect to a wireless access point 24 via a wireless infrastructure communication link 26, that is again preferably a Wi-Fi link, although other wireless protocols initialize the user's CAP 16 and earphones 14 for initial use, and to otherwise manage the CAP 16 and earphones 14. Fig. 3 shows a process to add Wi-Fi hotspot(s) and set up communication channel. The earphone set 12 receives  information via the ad hoc wireless communication link 18. The SSID, password, and encryption type for the Wi-Fi hotspot is stored for the user's account by the remote server(s) 30, see [0010]-[0016]. This technique is used by a user of earphones for receiving first gateway data  or CAP’s data using Wi-Fi hotspot which is external to the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Pelland in order to make a more effective method by allowing the earphones to be configured for infrastructure network (and Internet) access without having to physically connect the earphones to the computer to configure them and without having an existing, different infrastructure network that the earphones need to connect to, see (Pelland, [0017].).
Visuri, in an analogous art,  discloses the missing/crossed limitations comprising: (2) a network resource location associated with a gateway (FIG. 3 is a flowchart of a method for selecting wireless services in the system of FIG. 2. At block 325, the device 102 receives a gateway URL via the AP 106, see [0080]-[0086]. This technique is used by the device for receiving a network resource location or URL associated with a gateway of a wireless local area network. At block 330, the device 102 logs into the AP 106 using the authentication credentials provided in block 325, which are passed to the authentication server 260 via the AP 106, see 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen and Pelland’s method by adding the teachings of Visuri in order to make a more effective method by enabling market participants to create, buy, or sell sophisticated contracts including guaranteed minimum bandwidth, duration of the arrangement, characteristics of the bandwidth, for example reliability, jitter and packet loss, see (Visuri, [0121].).
Regarding claim 14, Chen, Pelland and Visuri teach all the claim limitations of claim 11 above; Chen further teaches wherein:
the sending the network resource location associated with the gateway comprises sending, from the gateway and to the client device, (Fig. 8 step S71 shows turning on the first wireless network by the router. The router sends beacon frames periodically. The beacon frames contain the identity of the wireless networks. The identification of the wireless network is a Service Set Identifier (SSID) of the wireless network, see [0044]-[0047] and [0106]-[0110]. The missing/crossed out limitations will be discussed in view of Visuri.), and
 	the accessing first gateway data associated with the gateway comprises Fig. 8 steps S72 and S73 show periodic scanning by the smart device for a wireless network and determination of the 
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the network resource location associated with a gateway, (2) sending, from the gateway, to the client device, and via the communication channel external to the WLAN. 
However, in an analogous art, Visuri discloses the missing/crossed limitations comprising: (1) the network resource location associated with a gateway (FIG. 3 is a flowchart of a method for selecting wireless services in the system of FIG. 2. At block 325, the device 102 receives a gateway URL via the AP 106, see [0080]-[0086]. This technique is used by the device for receiving a network resource location or URL associated with a gateway of a wireless local area network. At block 330, the device 102 logs into the AP 106 using the authentication credentials provided in block 325, which are passed to the authentication server 260 via the AP 106, see [0087]. This technique is used by the device for sending the authentication credentials or a first data packet directed to the network resource location or URL associated with the gateway via the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen and Pelland’s method by adding the teachings of Visuri in order to make a more effective method by enabling market participants to create, buy, or sell sophisticated contracts including guaranteed minimum bandwidth, duration of the arrangement, characteristics of the bandwidth, for example reliability, jitter and packet loss, see (Visuri, [0121].).
Pelland, in an analogous art,  discloses the missing/crossed limitations comprising: (2) sending, from the gateway, to the client device, and via the communication channel external to the WLAN (Fig.1, the system 10 comprises a earphone set 12 comprising a pair of earphones 14, one for each ear of a user. One or both of the earphones 14 communicate wirelessly with a content access point (CAP) 16 via an ad hoc communication link 18, which is preferably an ad hoc Wi-Fi link (e.g., IEEE 802.11a/b/g/n), although in other embodiments different wireless communication protocols may be used, such as WiMAX (IEEE 802.16), Bluetooth, Zigbee, UWB, etc. The personal DAP 20 may be a personal MP3 player, iPod, iPhone, etc. The computer 22 may be any suitable computer device, such as a personal computer, laptop computer, tablet computer, smart phone, etc.  and preferably has a browser to facilitate initializing the CAP 16 and earphones 14. The headset 12 may also connect to a wireless access point 24 via a wireless infrastructure communication link 26, that is again preferably a Wi-Fi link, although other wireless protocols could be used. Both the computer 22 and the wireless access point 24 may be connected to a communications network 28. Numerous servers are connected to the Internet; one remote server system 30 is shown in FIG. 1. A user may connect to the remote server system 30 to provision or initialize the user's CAP 16 and earphones 14 for initial use, and to otherwise manage the CAP 16 and earphones 14. Fig. 3 shows a process to add Wi-Fi hotspot(s) and set up communication channel. The earphone set 12 receives  information via the ad hoc wireless communication link 18. The SSID, password, and encryption type for the Wi-Fi hotspot is stored for the user's account by the remote server(s) 30, see [0010]-[0016]. This technique is used by a user of earphones for sending first gateway data  or CAP’s data using Wi-Fi hotspot which is external to the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Pelland in order to make a more effective method by allowing the earphones to be configured for 
Regarding claim 6, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches wherein the determining that the client device is configured to communicate, via the WLAN, with the gateway (The smart device is configured to communicate via the wireless networks with the target router, see [0106]-[0117])  comprises determining, by a server located external to the WLAN, that the client device is configured to communicate, via the WLAN, with the gateway (Fig. 8 step S76 shows sending device verification information to the part of one or more servers located external to the WLAN. The device verification information includes a device identification and a verification key. If the device passes the verification performed by the part of one or more servers, it receives the second access information as shown in Fig. 8 step S79. Then, the smart device is configured  to access the target router via the second wireless network according to the second access information as shown in Fig. 8 step S710, see [0106]-[0117]. The server located external to the WLAN determines that the client device is configured to communicate, via the second wireless network, with the router.).
Regarding claim 10, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches wherein the gateway is configured to facilitate data communications between the WLAN and a second network external to the WLAN (Fig.8 step S74 shows accessing the target router via the first wireless network according to first access information. Fig.8 step S710 shows accessing the target router via the second wireless network 
Regarding claim 16, Chen, Pelland and Visuri teach all the claim limitations of claim 11 above; Chen further teaches wherein: further comprising:
 	receiving, by the gateway, an indication that a first gateway indicated by the first gateway data and a second gateway indicated by the second gateway data match (Fig. 8 step S74 shows the smart device is connected with the router via the first wireless network according to the first access information. Fig. 8 step S710 shows the smart device is connected with the router via the second wireless network according to the second access information, see [0110]-[0117]. The router indicated by the first access information and the second access information matches.), 
wherein the determining that the client device is configured to communicate, via the WLAN, with the gateway is further based on the indication that the first gateway indicated by the first gateway data and the second gateway indicated by the second gateway data match (Fig.8 step S74, the router and the smart device establish a connection via the first wireless network according to the first access information. Then the router sends the second access information to the smart device as shown in Fig.8 step S79. The smart device is configured according to the second access information. Fig.8 step S710 shows the router and the smart device establish connection according to the second access information, see [0110]-[0117]. The router indicated by the first access information and the second access information matches and the smart device is configured to communicate with the router.).
Regarding claim 9, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches the communication channel external to the WLAN comprises (The missing/crossed limitation will be discussed in view of Pelland.)
However, Pelland, in an analogous art,  discloses the missing/crossed limitations comprising: (2) sending, from the gateway, to the client device, and via the communication channel external to the WLAN (Fig.1, the system 10 comprises a earphone set 12 comprising a pair of earphones 14, one for each ear of a user. One or both of the earphones 14 communicate wirelessly with a content access point (CAP) 16 via an ad hoc communication link 18, which is preferably an ad hoc Wi-Fi link (e.g., IEEE 802.11a/b/g/n), although in other embodiments different wireless communication protocols may be used, such as WiMAX (IEEE 802.16), Bluetooth, Zigbee, UWB, etc. The personal DAP 20 may be a personal MP3 player, iPod, iPhone, etc. The computer 22 may be any suitable computer device, such as a personal computer, laptop computer, tablet computer, smart phone, etc.  and preferably has a browser to facilitate initializing the CAP 16 and earphones 14. The headset 12 may also connect to a wireless access point 24 via a wireless infrastructure communication link 26, that is again preferably a Wi-Fi link, although other wireless protocols could be used. Both the computer 22 and the wireless access point 24 may be connected to a communications network 28. Numerous servers are connected to the Internet; one remote server system 30 is shown in FIG. 1. A user may connect to the remote server system 30 to provision or initialize the user's CAP 16 and earphones 14 for initial use, and to otherwise manage the CAP 16 and earphones 14. Fig. 3 shows a process to add Wi-Fi hotspot(s) and set up communication channel. The earphone set 12 receives  information via the ad hoc wireless communication link 18. The SSID, password, and encryption type for the Wi-Fi hotspot is stored for the user's account by the remote server(s) 30, see [0010]-[0016]. Examiner’s note: The Examiner addressed at least one option of 3 options.)
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170094694, henceforth "Chen") in view of  Visuri et al. (US 20170374071, henceforth "Visuri"),  Pelland et al. (US 20140269411, henceforth "Pelland")and further in view
Yue et al. (US 20160277928, henceforth “Yue”).
 	 Regarding claim 7, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches wherein the determining that the client device is configured to communicate, via the WLAN, with the gateway comprises (Fig.8 steps S74 shows the smart device is configured to communicate via the first wireless networks with the router according to the first access information. Step 710 shows the smart device is configured to communicate with the router via the second wireless networks according to the second access information, see [0106]-[01172]. The missing/crossed limitation will be discussed in view of Yue).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) determining, by the client device, that the client device is configured to communicate, via the WLAN, with the gateway. However, Yue discloses the missing/crossed limitations comprising: (1) determining, by the client device, that the client device is configured to communicate, via the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen, Pelland and Visuri’s method by adding the teachings of Yue in order to make a more effective method by preventing invalid terminals from using a wireless broadband access network, see (Yue, [0005].).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170094694, henceforth "Chen") in view of  Visuri et al. (US 20170374071, henceforth "Visuri"),  Pelland et al. (US 20140269411, henceforth "Pelland") and further in view Naor et al. (US 20130205040, henceforth “Naor”).
Regarding claim 5, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches wherein
 	the first gateway data comprises first (The first access information includes the identification and a password of the first wireless network. The smart device uses the first access information to access the target router. The first access information is associated with the target router, see [106]-[0110]. The missing/crossed limitation will be discussed in view of Naor.) and 
 	the second gateway data comprises second (The second access information includes an identification and a password of a second wireless network. The second access information is associated with the target router, [0111]-[0117]. The missing/crossed limitation will be discussed in view of Naor.), and 
wherein the determining that the client device is configured to communicate, via the WLAN, with the gateway (The smart device is configured to communicate via the wireless is further based on the first (Fig.8 shows a method for accessing wireless networks. Fig.8 step S74 shows accessing a target router according to the first access information. The first access information includes the identification of the first wireless network. Fig.8 step S710 shows accessing a target router using second access information.  The second access information includes an identification and a password of a second wireless network. Steps S71-S710 configure the smart device to communicate with the target router via the wireless networks with the target router and determination is done based on the first access information and the second access information, see [0106]-[0117]. The missing/crossed limitation will be discussed in view of Naor.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) cryptographic information. However, Naor discloses the missing/crossed limitations comprising: (1) cryptographic information (Fig. 1, the processing unit 120 is connected to a hardware security device 122 which is able to generate cryptographic keys, see [0021]. The hardware security device generates cryptographic information.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Naor in order to make a more effective method by ensuring that traffic sent to and from the private network traverses the gateway, see (Naor, [abstract].).
Regarding claim 8, Chen, Pelland and Visuri teach all the claim limitations of claim 1 above; Chen further teaches further comprising:
sending, from the client device and  (Fig. 8 , a second data packet directed to the network resource location associated with the gateway, wherein (Fig. 8 step S79 shows the router send the second access information. The smart device uses the second access information to access the router and sends data via the second wireless network, see [0106]-[0117]. The missing/crossed limitation will be discussed in view of Naor.); and 
determining, based on a response to the sending the second data packet, (Fig.8 step S75 to step S710 show sending device verification information, receiving the second access information in response sending device verification information and accessing the target router via the second wireless network, see [0106]-[0117]. Examiner’s note: the examiner addressed second option of 2 options. The missing/crossed limitation will be discussed in view of Naor.)
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) via at least one of the communication channel external to the WLAN and a second communication channel external to the WLAN, (2) the network resource location associated with the gateway comprises a non-routable network address, (3) that the client device is not configured to communicate, via the non-routable network address. 
 However, in an analogous art, Pelland discloses the missing/crossed limitations comprising: (1) via at least one of the communication channel external to the WLAN and a second communication channel external to the WLAN (Fig.1, the system 10 comprises a earphone set 12 comprising a pair of earphones 14, one for each ear of a user. One or both of the earphones 14 communicate wirelessly with a content access point (CAP) 16 via an ad hoc communication link 18, which is preferably an ad hoc Wi-Fi link (e.g., IEEE 802.11a/b/g/n), although in other embodiments different wireless communication protocols may be used, such as WiMAX (IEEE 802.16), Bluetooth, Zigbee, UWB, etc. The personal DAP 20 may be a personal MP3 player, iPod, iPhone, etc. The computer 22 may be any suitable computer device, such as a personal computer, laptop computer, tablet computer, smart phone, etc.  and preferably has a browser to facilitate initializing the CAP 16 and earphones 14. The headset 12 may also connect to a wireless access point 24 via a wireless infrastructure communication link 26, that is again preferably a Wi-Fi link, although other wireless protocols could be used. Both the computer 22 and the wireless access point 24 may be connected to a communications network 28. Numerous servers are connected to the Internet; one remote server system 30 is shown in FIG. 1. A user may connect to the remote server system 30 to provision or initialize the user's CAP 16 and earphones 14 for initial use, and to otherwise manage the CAP 16 and earphones 14. Fig. 3 shows a process to add Wi-Fi hotspot(s) and set up communication channel. The earphone set 12 receives  information via the ad hoc wireless communication link 18. The SSID, password, and encryption type for the Wi-Fi hotspot is stored for the user's account by the remote server(s) 30, see [0010]-[0016]. This technique is used by a user of earphones for receiving first gateway data  or CAP’s data using Wi-Fi hotspot which is external to the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s method by adding the teachings of Pelland in order to make a more effective method by allowing the earphones to be configured for 
 Naor, in an analogous art, discloses the missing/crossed limitations comprising: (2) the network resource location associated with the gateway comprises a non-routable network address (A remote client may try to connect to an entity of a private network using a non-routable network address, see [0003].), (3) that the client device is not configured to communicate, via the non-routable network address (Fig. 2, the client 210 is configured with an IP address of a tunnel endpoint with which to reach the private network 231. In one implementation, this tunnel endpoint is a Unique Local Address (ULA). A ULA is meant for use within a private network and is not routable over the global IPv6 network 230, see [0043]. The client is not configured to communicate via the non-routable network address.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen, Pelland and Visuri’s method by adding the teachings of Naor in order to make a more effective method by ensuring that traffic sent to and from the private network traverses the gateway, see (Naor, [abstract].).
 Claims 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170094694, henceforth "Chen") in view of  Visuri et al. (US 20170374071, henceforth "Visuri"),  Pelland et al. (US 20140269411, henceforth "Pelland") and further in view Zhu (US 20180332471, henceforth “Zhu”).
Regarding claim 15, Chen, Pelland and Andrews teach all the claim limitations of claim 11 above; Chen further teaches wherein:
the sending the network resource location associated with the gateway comprises  (The missing/crossed limitation will be discussed in view of Zhu.), (The router sends beacon frames periodically. The beacon frame contains identification of the wireless network. The identification of the wireless network is a Service Set Identifier (SSID) of the wireless network, see [0044]-[0047]. The missing/crossed limitation will be discussed in view of Visuri.), and
 	the accessing first gateway data associated with the gateway comprises (Fig.8 steps S72 and S73 show periodic scanning by the smart device for a wireless network and determination of the identification of the first wireless network. The smart device and the router establish a connection via the first wireless network according to the first access information as shown in Fig.8 step S74, see [0108]-[0110]. The missing/crossed limitation will be discussed in view of Zhu). 
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) sending, from a server located external to the WLAN and to the client device, (2) the network resource location associated with the gateway, (3) sending, from the server, to the client device, and via the communication channel external to the WLAN. However, in an analogous art, Zhu discloses the missing/crossed limitations comprising: (1) sending, from a server located external to the WLAN and to the client device (Fig. 4C, an authentication server communicates with the user terminal using an independent communication channel to send network resource information, see [0094].), (3) sending, from the server, to the client device, and via the communication channel external to the WLAN (Fig. 4C, an authentication server communicates with the user terminal using an independent communication channel to send network resource information, see [0094]. The independent communication channel is external to the WLAN.) 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen, Pelland and Visuri’s method by adding the teachings of Zhu in order to make a more effective method by improving the security of data transmission, see (Zhu, [0038].).
Visuri, in an analogous art, discloses the missing/crossed limitations comprising: (2) a network resource location associated with a gateway (FIG. 3 is a flowchart of a method 300 for selecting wireless services in the system of FIG. 2. At block 310, the access controller can provision the AAA server 240 with authentication credentials for the device 102. At block 325, the authentication server 260 at the ISP 206 provides the device 102 a gateway URL via the AP 106. In some embodiments, the authentication server is a Captive Portal/WISPr Server 334, see [0080]-[0086]. This technique is used by the device for receiving a network resource location or URL associated with a gateway of a wireless local area network. At block 330, the device 102 logs into the AP 106 using the authentication credentials provided in block 325, which are passed to the authentication server 260 via the AP 106, see [0087]. This technique is used by the device for sending the authentication credentials or a first data packet directed to the network resource location or URL associated with the gateway via the WLAN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen and Pelland’s’s method by adding the teachings of Visuri in order to make a more effective method by enabling market participants to create, buy, or sell sophisticated contracts including guaranteed minimum bandwidth, duration of the 
Regarding claim 19, Chen, Pelland and Andrews teach all the claim limitations of claim 17 above; Chen further teaches wherein (The missing/crossed limitation will be discussed in view of Zhu).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the gateway is configured to send, via the server, the network resource location associated with the gateway. However, in an analogous art, Zhu discloses the missing/crossed limitations comprising: (1) the gateway is configured to send, via the server, the network resource location associated with the gateway (Fig. 1 is a schematic structural diagram of a wireless network connection system. The wireless network connection system includes: a wireless access point 120, a user terminal 140, and an authentication server 160, see [0039]. Fig. 3A, the wireless access point is configured to send an SSID of the wireless access point, a basic service set identifier (BSSID) of the wireless access point, a MAC address of the wireless access point, a network address of the wireless access point, a gateway Internet Protocol (IP) of the wireless access point, or the like to an authentication server as shown in Fig. 3A see [0054]-[0073].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s system by adding the teachings of Zhu in order to make a more effective system by improving the security of data transmission, see (Zhu, [0038].).
 Regarding claim 20, Chen et al. teaches all the claim limitations of claim 17, Chen et al. further teaches wherein the gateway is the second gateway indicated by the second gateway data match (Fig.8 step S74 shows the smart device is connected with the router via the first wireless network according to the first access information. Fig.8 step S710 shows the smart device is connected with the router via the second wireless network according to the second access information. So, the router indicated by the first access information and the second access information matches, see [0110]-[0117].  The missing/crossed limitation will be discussed in view of Zhu).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the gateway is configured to receive, from the server, the indication that the first gateway indicated by the first gateway data and the second gateway indicated by the second gateway data match. However, in an analogous art, Zhu discloses the missing/crossed limitations comprising: (1) the gateway is configured to receive, from the server, the indication that the first gateway indicated by the first gateway data and the second gateway indicated by the second gateway data match (Fig. 5A, the wireless access point is configured to receive a matching indication from an authentication server according to the step 501 to step 514, see [0097]-[0129].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen, Pelland and Visuri’s system by adding the teachings of Zhu in order to make a more effective system by improving the security of data transmission, see (Zhu, [0038].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466